COLLARD, Judge.
—The judgment of the court below was in favor of J. 0. Overstreet and against R. E. Watts, Geo. L. Price, A. P. Root, and E. R. Manning, the original defendants, and the sureties on their replevy bond.
Price and Root appealed to the Supreme Court, and afterwards Manning brought the case to the Supreme Court by writ of error.
Appellants and plaintiff in error caused to be filed a transcript in the Supreme Court May 7, 1888, and appellee caused a transcript to be filed same day, when the clerk numbered them as two cases—Eos. 6659 and 6660—when in fact there was but one case.
The appellee moves to strike out the transcript -filed by appellants and to have the case submitted on the transcript filed by her, because the certificate -of the clerk to the transcript filed by appellants is to the effect that said transcript contains a true copy of all the proceedings as per list furnished by the attorney for defendants, whereas the certificate to the transcript furnished by the appellee is to the effect that it contains a true copy of all the proceedings in the cause.
The certificates are as stated in the motion, and we think it ought to be granted. Rev. Stats., arts. 1410,1411; Rule 90 for Dist. Cts.
Appellants should pay th,e cost of their transcript.

Dismissed.

Adopted October 28, 1890.